Exhibit 10.12

 

ALLIANCE GAMING CORPORATION
STOCK OPTION AGREEMENT

 

 

Optionee:

 

 

Grant Date:

 

 

Per Share Exercise Price:

 

 

 

 

 

 

Number of Shares:

 

 

Plan:

2001 Long Term Incentive Plan

 

Option Type:

Non-Qualified

 

STOCK OPTION AGREEMENT dated as of the Grant Date specified above between
Alliance Gaming Corporation, a Nevada corporation (the “Company”), and the
Optionee specified above, pursuant to the Plan specified above as in effect and
as amended from time to time.

 

1.  Incorporation By Reference. This Agreement is subject in all respects to the
terms and provisions of the Plan, all of which are by this reference made a part
of and incorporated in this Agreement. Any capitalized term not defined in this
Agreement shall have the meaning ascribed to it in the Plan. If and to the
extent this Agreement and the Plan conflict, the Plan shall control.

 

2.  Grant of Option. The Company grants to the Optionee, as of the Grant Date
specified above, an option (the “Option” ) to acquire the Number of Shares of
the Company’s common stock specified above (the “Option Shares”) from the
Company at the Per Share Exercise Price specified above. The Option is not
intended to qualify as an incentive stock option within the meaning of Section
422 of the Internal Revenue Code.

 

3.  Exercise of the Option. Subject to the relevant provisions of the Plan, the
Option shall vest (i.e., become exercisable) in its entirety on the Grant Date.
The Option may not be exercised for a fractional share of common stock.

 

4.  Method of Exercise and Payment. To exercise the Option, the Optionee must
deliver a written notice, in such manner and form as the Company may require, to
the Company’s corporate secretary or the secretary’s designee on any business
day. The notice must specify the number of the Option Shares the Optionee wants
to acquire, the date of grant of the Option, the aggregate purchase price for
the shares with respect to which the Option is exercised, and the effective date
of exercise (no earlier than the date of receipt of such notice by the Company).
The notice must be accompanied by payment, made in the manner set forth in the
Plan, of (i) the aggregate purchase price for the Option Shares to be acquired,
and (ii) unless the Plan administrator determines otherwise, the amount of any
taxes (including, but not limited to, any FICA, FUTA, and similar taxes)
required to be withheld and paid by the Company or its subsidiary in connection
with the exercise of the Option, as determined by the Plan administrator.

 

5.  Termination. The Option shall expire ten years after the Grant Date and
shall be exercisable by the Optionee during the ten-year period whether or not
the Optionee continues to be a director of the Company, unless, before the
expiration of the term as director the Optionee is serving as of the Grant Date,
the Optionee is removed as director for cause or resigns, in which event the
Option shall expire in accordance with the Plan.

 

6.  Dividends. The Option shall not entitle the Optionee to receive any dividend
declared on the Company’s common stock.

 

7.  Non-transferability. Neither the Optionee nor the Optionee’s beneficiaries
shall sell, exchange, transfer, assign, or otherwise dispose of the Option or
any rights or interests therein, other than by testamentary disposition by the
Optionee or the laws of descent and distribution. Neither the Optionee nor the
Optionee’s beneficiaries shall pledge, encumber, or otherwise hypothecate the
Option or any rights or interests therein in any way at any time. The Option
shall not be subject to execution, attachment, or similar legal process. Any
attempted sale, pledge, or other disposition of the Option in violation of this
paragraph shall be void and of no force or effect.

 

8.  Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties and supersedes other oral and written agreements previously
entered into by the parties concerning the same subject matter. This Agreement
may be modified or rescinded only with the written consent of both parties.

 

9.  Governing Law. Nevada law shall govern this Agreement and its
interpretation. The issuance of the Option (and the Option Shares upon exercise
of this Option) pursuant to this Agreement shall be subject to, and shall comply
with, any applicable requirements of any federal and state securities laws,
rules, and regulations (including but not limited to the Securities Act, the
Exchange Act, and the respective rules and regulations promulgated thereunder)
and any other applicable law or regulation.

 

10.  Binding Effect. This Agreement shall bind and inure to the benefit of the
Company and its successors and assigns.

 

11.  Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.

 

 

ALLIANCE GAMING CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------